DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
Support for the amendments to claim 1 can be found in original claims 6-7 and 9.
The amendments to the claims have been entered.
	
Response to Arguments
Applicant’s arguments, see Remarks Page 4, filed 02/24/2022, with respect to the objections to the drawings have been fully considered. The objection to the drawing was in error and thus is being withdrawn. 
Applicant’s arguments with respect to claims 1-10 have been considered but are not persuasive.
Applicant alleges that because the two components 212 and 232 of Jeong (US 20180287227 A1) are joined using an adhesive 225 without welding for preventing corrosions (citing P98 and 112), Jeong fails to disclose the amended in feature that the first joining portion and the second joining portion are provided by different welding methods and the first joining member is formed by cold metal transfer (CMT) welding (Remarks page 7).
The Office respectfully disagrees. 
Jeong teaches “If the lower plate 230 and the upper plate 210 are welded to each other, the corrosion protection layer may be damaged and therefore corrosion may occur” (P112). Jeong teaches that welding the plates together may cause corrosion to occur, not necessarily that it does. 
MPEP 2123 I. states “"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))” and “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp.,
One of ordinary skill in the art may choose to still weld the plates of Jeong together regardless of the fear of corrosion because, for example, they want a stronger, more permanent bond between the plates.
The previous rejection has been updated below to meet the limitations necessitated by the amendments to the claims. 

	
Claim Rejections - 35 USC § 103
Claims 1, 4, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (US 20180287227 A1) in view of SAE International (The CMT Process - News and Its Advantages in Industry, hereinafter referred to as “SAE”) further in view of mech4study (Friction Stir Welding (FSW) : Principle, Working, Application, Advantages and Disadvantages, hereinafter referred to as “Mech”).
Regarding claim 1, Jeong discloses a battery module (battery pack 100) comprising: a cell assembly in which a plurality of battery cells are stacked (battery cell stack 115 may include a plurality of battery cell assemblies which is a plurality of multiple battery cells stacked in a horizontal or vertical direction, Fig. 1, P59-62); and a lower plate (thermal management system 200 in Figs. 4-5), having a cooling passage and disposed below the cell assembly (coolant passage 220 in Figs. 4-5). 
Jeong discloses wherein the lower plate includes: an inner plate (upper plate 210 in Figs. 4 and 7) disposed below the cell assembly; an outer plate (lower plate 230 in Figs. 4-5), disposed outside of the inner plate and bonded to the inner plate (“the upper plate 210 may be bonded to the lower plate 230” P93, P82, 92); a first joining portion (bonding portion 232 in Figs. 14 and 16) disposed along an edge of the outer plate to bond the outer plate to the inner plate (bonding 
However, Jeong does not disclose wherein the first joining portion is provided by cold metal transfer (CMT) welding and the second joining portion is provided by friction stir welding (FSW), and wherein the first joining portion further comprises a joining member disposed along an edge of the outer plate to join the outer plate to the inner plated and formed by cold metal transfer (CMT) welding. 
Analogous art is a term used to connect multiple prior arts that are in the same field of endeavor. Jeong and SAE are analogous art due to their disclosed contents being directed to the processes of bonding structural pieces together (Jeong P98, SAE page 1).
SAE teaches the cold metal transfer process (CMT) was introduced into industry more than 4 years ago, and was developed to reduce heat transfer to the substrate during the welding of metals (page 1). SAE teaches the CMT process has a lower heat input than the conventional gas metal arc welding process (GMAW) and that by reducing heat input, the CMT process improves weld quality by reducing distortion and spatter (page 1). SAE further teaches that improved weld quality reduces post-production rework, leading to an increase in manufacturing and efficiency (page 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to form the first joining portion disposed along an edge of the outer plate to join the outer plate to the inner plate by CMT welding, given that SAE teaches CMT improves 
However, modified Jeong still does not meet the limitation wherein the second joining portion is provided by friction stir welding (FSW)
Analogous art is a term used to connect multiple prior arts that are in the same field of endeavor. Jeong and Mech are analogous art due to their disclosed contents being directed to the processes of bonding structural pieces together (Jeong P98, Mech page 1).
Mech teaches friction stir welding (FSW) is a solid-state welding process and is commonly a type of friction welding but due to its versatile applications, it is considered as a separate welding process (page 1). Mech teaches advantages of FSW include the ability to weld in all directions, ease of operation, and does not involve environmental pollution (page 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used friction stir welding (FSW) to provide the second joining portion given that Mech teaches FSW allows manufacturers to weld in all directions, FSW is easy to operate, and FSW does not involve environmental pollution. 

Regarding claim 4, Jeong discloses wherein the cooling passage is disposed between the inner plate and the outer plate (Fig. 4, P92).


Regarding claim 8, Jeong discloses wherein the second joining portion is spaced apart from the first joining portion (Figs. 3, 5, 14, and 16, as shown in the annotated figures below).

    PNG
    media_image1.png
    686
    726
    media_image1.png
    Greyscale

Annotated Jeong Figs. 3, 5, and 16

Regarding claim 10, Jeong discloses wherein the inner plate and the outer plate are formed of the same material in that they both may be formed of a steel material (P87, 108, 132).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (US 20180287227 A1) in view of SAE International (The CMT Process - News and Its Advantages in Industry, hereinafter referred to as “SAE”) in view of mech4study (Friction Stir Welding (FSW) : Principle, Working, Application, Advantages and Disadvantages, hereinafter referred to as “Mech”) as applied to claim 1, further in view of Kim et al (US 20180159096 A1).
Regarding claim 2, modified Jeong does not disclose the battery module further comprising a first case including the lower plate and a second case disposed on an upper portion of the cell assembly and coupled to the first case, wherein the first case has an insertion groove into which a lower end of the second case is inserted.
In the same field of endeavor, Lee teaches analogous art of a battery module (1 in Fig. 1) including a cartridge stack (10 in Fig. 1) of a plurality of batteries (12 in Fig. 3), a cooling plate (40 in Fig. 1), and a first end plate (130 in Fig. 1, P41, 80). Lee teaches the first end plate that protects the cartridge stack from the outside (P80).
Lee teaches the first end plate may include a plurality of elastic hooks (132 in Figs. 10-11) which are formed with a preset space therebetween and each are lockingly coupled to any one of the hook holes (42 in Figs. 10-11) of the cooling plate to couple the first end plate with the cooling plate (P81).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide a first case including the lower plate and insertion grooves, such as the cooling plate with hook holes as taught by Lee, and a second case disposed on an upper portion of the cell assembly and coupled to the first case, such as the first end plate including elastic hooks as taught by Lee, wherein a lower end of the second case is inserted into the 

Regarding claim 3, Lee teaches wherein the second case comprises an upper plate disposed on an upper portion of the cell assembly, and at least one side plate extending from the upper plate and disposed on a side of the cell assembly, and a lower end of the side plate is inserted into the insertion groove (see annotated Lee Fig. 10 below).

    PNG
    media_image2.png
    462
    367
    media_image2.png
    Greyscale

Annotated Lee Fig. 10
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide wherein the second case comprises an upper plate disposed on an .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (US 20180287227 A1) in view of SAE International (The CMT Process - News and Its Advantages in Industry, hereinafter referred to as “SAE”) in view of mech4study (Friction Stir Welding (FSW) : Principle, Working, Application, Advantages and Disadvantages, hereinafter referred to as “Mech”) as applied to claim 1, further in view of Ohkura (US 20120298433 A1).
Regarding claim 5, Jeong discloses the lower plate has a cooling passage in which liquid-cooling coolant circulates (P44, 92). Modified Jeong does not meet the limitation wherein the battery module further comprises an inlet and an outlet fastened to the inner plate and used as passages for cooling water to move to the cooling passage.
In the same field of endeavor, Ohkura teaches analogous art of a battery module (100 in Fig. 1) including a plurality of battery cells (10 in Fig. 1) that are arranged on a cooling plate (96 in Fig. 1, P56, 61). Ohkura teaches the cooling plate includes a refrigerant inlet (96a in Fig. 1) and a refrigerant outlet (96b in Fig. 1), and a refrigerant path 97 (in Fig. 5) that communicates with the refrigerant inlet and the refrigerant outlet is formed within the cooling plate (P61). Ohkura teaches when a refrigerant such as cooling water flows into the refrigerant inlet, the refrigerant passes through the refrigerant path within the cooling plate and flows out of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the battery module of modified Jeong to further comprise cooling water in the cooling passage and an inlet and an outlet fastened to the inner plate and used as passages for cooling water to move to the cooling passage because this would allow the cooling plate to receive cooling water through the inlet that would take away the heat generated by the cell assembly as it flowed through the cooling passage and is discharged by the outlet. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results  (see MPEP § 2143, A.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.G.B./Examiner, Art Unit 1729                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727